IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,519-01


                       EX PARTE RONALD BLAKE FEARS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2012-DCR-00986-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam. NEWELL and WALKER , JJ., dissent.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

continuous sexual abuse of a child, one count of sexual assault, and three counts of indecency with

a child. He was sentenced to imprisonment for one term of fifty years and four terms of twenty years.

The Thirteenth Court of Appeals affirmed his convictions. Fears v. State, No. 13-13-00111-CR (Tex.

App.—Corpus Christi Apr. 23, 2015) (not designated for publication).

        Applicant contends that trial counsel was ineffective at the guilt and punishment stages of

trial. The trial court concluded that trial counsel was deficient and Applicant was prejudiced and
                                                                                                   2

recommended that we grant Applicant a new trial on guilt or, in the alternative, on punishment. After

reviewing the record, we conclude that Applicant has not shown that he was prejudiced. Relief is

denied.



Filed: July 3, 2019
Do not publish